IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


SHAIRIF HARPER,                              : No. 18 EM 2022
                                             :
                   Petitioner                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
BLANCHE CARNEY, COMMISSIONER AT              :
PHILADELPHIA DEPARTMENT OF                   :
PRISONS, GREGORY VRATO, COUNSEL              :
FOR PHILADELPHIA DEPARTMENT OF               :
PRISONS, AND A JUDGE OF THE COURT            :
OF COMMON PLEAS OF PHILADELPHIA              :
COUNTY,                                      :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of September, 2022, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and

Application for Immediate Hearing are DISMISSED.